UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT (Commission File no. 0-24431) INKSURE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1417774 State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization 589 Fifth Avenue, Suite 401, New York, NY (Address of principal executive offices) (Zip Code) (646) 233-1454 (Registrant’s telephone number, including area code) P.O. Box 7006, Audubon, Pennsylvania 19407 (Former name, address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes £No x The number of shares of Common Stock of the registrant outstanding was 42,312,088 as of August 15, 2011. INKSURE TECHNOLOGIES INC. INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet as of June 30, 2011 (unaudited) and December 31, 2010 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the Six and Three Months EndedJune 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 6. Exhibits 14 SIGNATURES 15 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INKSURE TECHNOLOGIES INC. CONDENSED CONSOLIDATED BALANCE SHEET (U.S. DOLLARS IN THOUSANDS) JUNE 30, DEC. 31, UNAUDITED AUDITED ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Other accounts receivable and prepaid expenses 46 43 Inventories Assets related to discontinued operations (Note3) - 93 TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET 58 67 LONG TERM DEPOSIT 11 11 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Accrued expenses and other payables Liabilities related to discontinued operations (Note 3) - TOTAL CURRENT LIABILITIES Warrants to issue shares TOTAL LIABILITIES $ $ STOCKHOLDERS’ EQUITY: Capital Stock: Preferred stock of $ 0.01 par value - Authorized: 10,000,000 shares; Issued and outstanding: 0 shares as of June 30, 2011 and as of December 31, 2010 - - Common stock of $ 0.01 par value - Authorized: 75,000,000; Issued and outstanding: 42,312,088 as of June 30, 2011 and 41,493,449 as of December 31, 2010 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 INKSURE TECHNOLOGIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. DOLLARS IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, UNAUDITED UNAUDITED Revenues $ Cost of revenues Gross profit Operating expenses: Research and development 83 Selling and marketing General and administrative Total operating expenses Operating profit (loss) 45 ) ) ) Gain from extinguishment of convertible debt - - - Financial income (expenses), net - ) 2 79 Financial income (expenses) related to convertible notes and warrants, net 85 ) Total financial income (expenses), net 85 ) Net profit (loss) before taxes ) Taxes on income - - 9 - Net profit (loss) from continued operations ) Net loss from discontinued operations (Note 3) (2
